Porter, J.
delivered the opinion of the court. Desbois, one of the syndics of this estate, having become insolvent since his appointment, some of the creditors applied to the district court to call a meeting of the creditors to fill the vacancy, which it was alleged his failure had created. The syndics filed opposition to this, and the court, after argument, having rendered a decree that a meeting should take place for this purpose, they appealed.
We are of opinion the court did not err, and *454that the creditors of an insolvent have a right to change syndics, who are but their mandataries, in case they make a cession of their goods. ipso jure se entiende ser revocado, quando despues de dado el mandatario se hace de deterior o peor condicion,—Curia Phil, lib. 2. chap. 11, no. 43, Fallidos.
East'n District.
July, 1823.
Hoffman for the plaintiff, Seghers for the defendants.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs.